DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application and the Information Disclosure Statement filed on 13 December 2018. 
This office action is made Non Final.
Claims 1-20 are pending. Claims 1, 9, and 15 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "150" and "155" have both been used to designate a Knowledge graph.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 125, 145.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate both Graph Generation and Knowledge Graph.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation " the first patient" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe et al (US 20200342970, EFD 3/30/2016) in further view of Datla et al (US 20190252074, EFD 7/17/2017)
As per independent claim 1, Thorpe et al discloses a method comprising:
receiving a first profile comprising a first plurality of attributes; (0068, 0069,  0079: patient profile comprising various attributes of the patient obtained)
identifying a first document that is relevant to a first therapy of the plurality of therapies; (0076-0078: documents/literature on a medical condition are returned. For example, studies/literature on reducing high cholesterol level is returned) 
determining a first criterion stated in the first document; determining a first aggregate value for the first criterion, based on a plurality of participants associated with the first document, wherein the first aggregate value represents attributes of the plurality of participants; (0078-0080: criteria is determined from the obtained study such as determining if a threshold number of patients in the study share one or more common characteristics with the user. In one example the threshold may be a threshold number of patients. In another example, the threshold may be a threshold percent of patients. As an example, it may be determined if the threshold percent of the patients in the study were of a similar age and gender to the current user. In other examples, the common shared characteristics between patients in the study and the user, used to determine if the study relates to the user may include shared medical histories, other medical conditions and medications used to treat those medical conditions, preferences, etc. Values could include relative amount of similarity between the patients in the study and the current user, the confidence of the results of the study which may be based on the number of participants (0083) )
generating a first weight for the first document, based at least in part on the first plurality of attributes and the first aggregate value; (0083-0086: weighted score for the study is determined) 
generating a first score for the first therapy, based at least in part on the first weight; (0084-0088: personalized score for each medication/therapy is determined/generated based on the weights)
determining an optimal therapy, from the plurality of therapies, based in part on the first score. (FIG 8B; 0116, 0126-0127; Claim 30: therapies ranked by grade, the therapy with the highest grade is viewed as the optimal therapy. 
However, Thorpe fails to disclose analyzing a knowledge graph to identify a plurality of therapies, based on the first plurality of attributes. However, Datla et al discloses a knowledge graph generated from a corpus of medical information, the knowledge graph comprising a plurality of nodes, at least some of the nodes comprising a respective patient symptom. Datla et al discloses the medical information can be any source of information, including but not limited to medical journals, newspapers, online sources such as Wikipedia, and other sources. Thus, the graph is generated based on documents. Datla et al discloses using the knowledge graph to identify a ranked list of one or more medical conditions, diagnoses, treatments, and/or tests for the patient based on the patient’s symptoms. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified Thrope et al with the disclosed features of Datla et al since it would have provided the benefit of an automated clinical diagnosis methods and systems that accept natural language input and that provide a diagnosis, testing plan, and/or treatment plan based on a corpus of medical knowledge updated in real-time.

As per dependent claim 2, Thorpe et al discloses determining a first plurality of criteria stated in the first document; and determining whether the plurality of attributes of the first patient align with the first plurality of criteria. (0079: determining if the study relates to a user profile such as the user profile …determining if a threshold number of patients in the study share one or more common characteristics with the user. In one example the threshold may be a threshold number of patients. In another example, the threshold may be a threshold percent of patients. As an example, it may be determined if the threshold percent of the patients in the study were of a similar age and gender to the current user. In other examples, the common shared characteristics between patients in the study and the user, used to determine if the study relates to the user may include shared medical histories, other medical conditions and medications used to treat those medical conditions, preferences, etc. Other words, criteria such as attributes of the participants from the study are determined and compared with the attribute of the first profile. Also determine if the attributes of the study relates to the attribute of the profile)

As per dependent claim 3, Thorpe et al discloses identifying a first attribute that corresponds to the first criterion; and determining a distribution of values of the first attribute, with respect to the plurality of participants associated with the first document. (0079: determining if a threshold number of patients in the study share one or more common characteristics with the user. In one example the threshold may be a threshold number of patients. In another example, the threshold may be a threshold percent of patients. As an example, it may be determined if the threshold percent of the patients in the study were of a similar age and gender to the current user. In other examples, the common shared characteristics between patients in the study and the user, used to determine if the study relates to the user may include shared medical histories, other medical conditions and medications used to treat those medical conditions, preferences, etc; 0083: the relative amount of similarity between the patients in the study and the current user. Other words, criteria such as attributes of the participants from the study are determined and compared with the attribute of the first profile )

	As per dependent claim 4, Thorpe et al discloses determining the distribution of values of the first attribute, with respect to the plurality of participants associated with the first document comprises determining an average value of the first attribute (0079: the threshold percent of the patients in the study were of a similar age and gender to the current user. A form of an average value)

	As per dependent claim 5, Thorpe et al discloses determining a first value of the first attribute based on the first profile; determining a variance between the first value and the first aggregate value; and refining the first weight based on the variance. (0083: the relative amount of similarity between the patients in the study and the current user… In one embodiment, the weighting may include assigning a higher weight to the study results from patients sharing similar characteristics with the current patient. Thus, with increasing similarity (e.g., number of shared characteristics) between a patient in the study and the current patient, the higher the results from that patient may be weighted relative to other patient results. The shared characteristics may include both medical and non-medical information as stored in the user profile. In other words, the closer the similarities between the attributes of the user profile and the attributes found in the study, the higher the weight 
	As per independent claims 9 and 15, Claims 9 and 15 recites similar limitations as in Claim 1 and are rejected under similar rationale. 
As per dependent claims 10-11 and 16-17, Claims 10-11 and 16-17 recites similar limitations as in Claims 2-5 and are rejected under similar rationale.

Allowable Subject Matter
Claims 6-8, 12-14, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175